Case 4:18-cr-00076-RH-EMT Document 387 Filed 07/12/21 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA
TALLAHASSEE DIVISION

UNITED STATES OF AMERICA

Vv. 4:18CR76-RH

JOHN THOMAS BURNETTE.
/

 

DEFENDANT’S SEALED MOTION TO EXCLUDE
=Xstolsleiciene AS AN EXPERT WITNESS

Defendant, John Thomas Burnette (“Burnette”), respectfully files his Motion
to Exclude |pxetefelei(=te] as an Expert Witness (the “Motion”). In support, Burnette

states as follows:

PRELIMINARY STATEMENT

Although the Government has not disclosed Redacted as an

expert witness, based on the Government’s Trial Memorandum it is clear that the

Government intends to call to provide |ptsteF(etete], intruding on the
province of the jury and this Court. See Government’s Trial Memorandum [Doc.
No. 352] at p. 34. is expected to testify that Redacted

I 92:10 2 Ciy

Council vote regarding the McKibbon Hotel Group. /d.
Case 4:18-cr-00076-RH-EMT Document 387 Filed 07/12/21 Page 2 of 7

To avoid the requirements of Federal Rule of Evidence 702, the Government

Redacted

failed to list |e as an expert witness, but instead is attempting to get his

Sarl in front of the jury by presenting as a fact witness. Even if this

Court finds that is not an undisclosed expert, his Redacted

should be excluded because it will be unfairly prejudicial and mislead the jury

because of his previous role as (Revere.
LEGAL STANDARD
The admissibility of expert testimony is governed by Federal Rule of
Evidence 702:
Rule 702. Testimony by Expert Witnesses

A witness who is qualified as an expert by knowledge, skill,
experience, training, or education may testify in the form of an
opinion or otherwise if:

(a) the expert’s scientific, technical, or other specialized knowledge
will help the trier of fact to understand the evidence or to determine a
fact in issue;

(b) the testimony is based on sufficient facts or data;

(c) the testimony is the product of reliable principles and methods;
and

(d) the expert has reliably applied the principles and methods to the
facts of the case.

FED. R. Evip. 702. Not only has the Government failed to disclose as an

expert, it has also failed to comply with Rule 702 to allow Redacted

testimony to be presented to the jury.
Case 4:18-cr-00076-RH-EMT Document 387 Filed 07/12/21 Page 3 of 7

Moreover, Redacted should also be excluded under Federal Rule

of Evidence 403 because “its probative value is substantially outweighed by a
danger of... unfair prejudice, confusing the issues, [and] misleading the jury.”
FED. R. EvID. 403. The need for a thorough Rule 403 analysis of expert testimony
is particularly important, because as the Supreme Court recognized in Daubert,
“expert evidence can be both powerful and quite misleading because of the
difficulty in evaluating it. Because of this risk, the judge in weighing possible
prejudice against probative force under Rule 403 ... exercises more control over
experts than lay witnesses.” Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579,
595 (1993). (citation omitted).

ARGUMENT

The Government plans to present Redacted , who

Redacted

Government’s Trial

Memorandum [Doc. No. 352] at p. 34. By doing so, the Government is attempting

to Redacted

Yet, Miatcrersleitsre

was not disclosed prior to the Government’s Trial Memorandum and should not be

presented to the jury as a Redacted
Case 4:18-cr-00076-RH-EMT Document 387 Filed 07/12/21 Page 4 of 7

A particular danger pervades a courtroom when an alleged expert is

permitted to opine on
re eel. This is particularly true when the jury is made aware of
| ~Redacted sO As the Seventh Circuit bluntly stated
in United States v. Caputo, 517 F.3d 935, 942 (7th Cir. 2008),
pee Se Oa ee By direct correlation, the only
factfinder is the jury as a collective body. threatens
the independence of both. The inference is that
a Se See eee ee |
ae This is compounded by the further inference that great weight is
tobe given to

Even if the Government was not trying to Redacted

the Court should still exclude Redacted under

Federal Rule of Evidence 403. Federal Rule of Evidence 403 stands as the final
filter for all evidence. Relevant testimony may be excluded pursuant to Rule 403 if
“its probative value is substantially outweighed by the danger of unfair prejudice,
confusion of the issues, or misleading the jury, or by considerations of undue

delay, waste of time, or needless presentation of cumulative evidence.” FED. R.

Evip. 403. Here Redacted
Case 4:18-cr-00076-RH-EMT Document 387 Filed 07/12/21 Page 5 of 7

Redacted
I sec upon the

facts as he has interpreted them. This type of testimony weighs the evidence and

misleads the jury by making it believe that Redacted

I. CONCLUSION

For the foregoing reasons, Burnette respectfully requests that the Court

Redacted because (1) the Government did not disclose

as an expert and (2) the probative value of MMM aXe\elelisoMae is outweighed by its

unfair prejudice and opportunity to mislead the jury.

Dated: July 9, 2021 Respectfully submitted,

/s/ Gregory W. Kehoe
Gregory W. Kehoe

Florida Bar No. 0486140
kehoeg@sgtlaw.com
Jordan L. Behlman

Florida Bar No. 111359
behlmanj@sgtlaw.com
Greenberg Traurig, P.A.
101 East Kennedy Blvd., Suite 1900
Tampa, FL 33602
Telephone: (813) 318-5700
Facsimile: (813) 318-5900

R. Timothy Jansen
Florida Bar No. 0691208
Case 4:18-cr-00076-RH-EMT Document 387 Filed 07/12/21 Page 6 of 7

jansen(@jansenanddavis.com
Jansen & Davis, P.A.

125 N Franklin Blvd.
Tallahassee, FL 32301
Telephone: (850) 224-1440
Facsimile: (850) 224-0381

Adam Komisar

Florida Bar No. 86047
adam(@komisarspicola.com
PO Box 664

Tallahassee, FL 32302
Telephone: (850) 591-7466
Facsimile: (850) 320-6592

Michael Ufferman

Florida Bar No. 114227
ufferman@uffermanlaw.com
Michael Ufferman Law Firm, P.A.
2022-1 Raymond Diehl Road
Tallahassee, FL 32308
Telephone: (850) 368-2345
Facsimile: (850) 224-2340

Counsel for Defendant John Thomas
Burnette
Case 4:18-cr-00076-RH-EMT Document 387 Filed 07/12/21 Page 7 of 7

CERTIFICATE OF CONFERENCE
In accordance with the local rules, the undersigned sent correspondence to
the Government to confer on this motion and the Government has not responded as
of the time of the filing of this motion.

/s/ Gregory W. Kehoe
Attorney

 

LOCAL RULE 7.1(F) CERTIFICATE
I certify that this paper contains 964 words, per Microsoft Word’s word
count, which complies with the word limit requirements set forth in Local Rule
7.1(F).

/s/ Gregory W. Kehoe
Attorney

 

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on this 9th day of July, 2021, I electronically
filed the foregoing with the Clerk of the Court by using the CM/ECF system,
which will send a notice of electronic filing to all counsel of record.

/s/ Gregory W. Kehoe
Attorney
